DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action in response to the present US application number 16/372675, filed on 04/02/2019.  
Claims 1-20 are presented for examination, with claims 1, 8 and 16 being independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 04/02/2019, 05/04/2020 and 05/06/2020 are comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 8 and 16
             
store chunks of data in at least one container of a deduplication store;
in at least one container index, store:
chunk signatures and chunk location data for each of the chunks; and 
for each chunk signature, at least one persistent item tag each corresponding to the chunk signature and identifying a respective backup item of the deduplication store that references or formerly referenced the chunk signature, 
in response to a request to erase a first backup item of the backup items, erase each chunk referenced exclusively by the first backup item, without erasing any chunk referenced by a second backup item of the backup items;
after a request to erase the second backup item and based on the persistent item tags in the at least one container index, determine that all chunks formerly referenced by the first backup item have been erased; and
in response to the determination, output an indication that the first backup item has been erased.

The limitations of store, identify(ing) and determine, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claim elements preclude the steps from practically being performed in the mind. That is, other than reciting “computing device”,  “non-transitory computer-readable storage medium”, “processing resource”, nothing in the claims elements precludes the step from practically being performed in the mind.  The computing device under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, independent claims 1, 8 and 16 only recite additional elements – “computing device”,  “non-transitory computer-readable storage medium”, “processing resource”  to perform the store, identify(ing) and determine … 

Claims 2-7, 9-15 and 17-20
The limitations as recited in claims 2-7, 9-15 and 17-20 are simply describe the concepts of storing data in deduplicated form.   These limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  Nothing in the claim elements preclude the step from practically being performed in the mind. Thus, claims 2-7, 9-15 and 17-20 are directed to an abstract idea. 
The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, there if no additional element of using to perform the storing and determining steps.  Therefore, the claims cannot provide an inventive concept.  The claims 2-7, 9-15 and 17-20 are not patent eligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anglin et al., US 2013/0054545 (hereinafter Anglin), and further in view of Attarde et al., US 2015/0261792 (hereinafter Attarde).

Regarding claim 1, Anglin discloses an article comprising at least one non-transitory machine-readable storage medium comprising instructions executable by at least one processing resource of a deduplication system to:
store chunks of data in at least one container of a deduplication store (e.g. Angling describes  method for managing chunks in a deduplication system.  Wherein, storage space [interpreted as deduplication store] stores/indexes chunks of data, Anglin: Figs. 1 and 4, paragraphs [0028], [0029] and [0040]);
in at least one container index, store:
chunk signatures and chunk location data for each of the chunks (e.g. The chunk storage entry 80 includes a chunk ID 82 and a storage location 84 in the storage 8 of the identified chunk 82, Anglin: [0040] and Fig. 4); and 
for each chunk signature, at least one persistent item tag each corresponding to the chunk signature (e.g. A chunk may be uniquely identified by a hash ) and identifying a respective backup item of the deduplication store that references or formerly referenced the chunk signature (e.g. To perform deduplication, upon having a new or unchanged chunk in a data object, the source backup manager 14 may calculate a hash for the chunk and then communicate the hash for the chunk to the deduplication manager 26 to determine whether the chunk index 28 has a matching hash. If not, the deduplication manager 26 notifies the source backup manager 14 that the chunk is new, and the source backup manager 14 sends a full copy of the new or changed chunk in the data object 10 to store in storage space 8. Otherwise, if the chunk index 28 has a matching copy of the hash, then the source backup manager 14 need not transfer a full copy of the chunk. Instead, the source backup manager 14 may transfer the digest for the chunk and its location in the object. Alternatively, the target backup manager 16 may interact with the deduplication component 24 to determine whether it needs to send a chunk to the storage space 8, Anglin: [0030]), 
	Anglin does not directly or explicitly disclose:

after a request to erase the second backup item and based on the persistent item tags in the at least one container index, determine that all chunks formerly referenced by the first backup item have been erased; and
in response to the determination, output an indication that the first backup item has been erased.
	Attarde teaches:
in response to a request to erase a first backup item of the backup items (e.g. the secondary storage computing device 106 can receive an instruction to prune one or more data blocks from the set of data blocks 207 and/or one or more database entries from the deduplication database 206, Attarde: [0346]), erase each chunk referenced exclusively by the first backup item, without erasing any chunk referenced by a second backup item of the backup items (e.g. the deduplication database 206 can generate a separate table of database entries and/or corresponding data blocks scheduled for removal. In some embodiments, a flag can be set in association with the relevant database entries identifying the entries and/or the corresponding data blocks for removal, Attarde: [0347]-[0348]);
after a request to erase the second backup item and based on the persistent item tags in the at least one container index, determine that all chunks formerly referenced by the first backup item have been erased (e.g.  After the retention period expires, the storage manager instructs the media agent to delete the backup copy from the disk library, Attarde: [0172] and [0258]); and
 once completed, the deduplication database 206 can indicate to the secondary storage computing device 106, storage manager 140, or other appropriate entity that the removal process has completed successfully, Attarde: [0350]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for managing dereferenced chunks in a deduplication system as disclosed by Anglin to include method of maintaining a deduplication database as taught by Attarde to provide a transaction-based deduplication database management scheme incorporating the use of deduplication information local to a secondary storage computing device.

Regarding claim 2,  Anglin further discloses, wherein each persistent item tag is to remain with the corresponding chunk signature until the corresponding chunk signature is removed from the at least one container index (e.g. the index entries for the dereferenced chunks remain until the dereferenced chunk is removed from the storage, Anglin: [0025] ).

Regarding claim 3, Anglin and Attarde in combination disclose, wherein the instructions to erase comprise instructions to, in response to the request to erase the first backup item:
for one of the at least one container index, decrement a reference count in the container index for a given one of the chunk signatures that is referenced by the first backup item and the second backup item (e.g. decrementing a reference count of the database entry, such as where one or more instances of the existing data block are deleted from the deduplicated data store, Attarde: [0295]),
 the index entries for the dereferenced chunks remain until the dereferenced chunk is removed from the storage, Anglin: [0025]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for managing dereferenced chunks in a deduplication system as disclosed by Anglin to include method of maintaining a deduplication database as taught by Attarde to provide a transaction-based deduplication database management scheme incorporating the use of deduplication information local to a secondary storage computing device.

Regarding claim 4, Attarde further teaches, wherein the instructions to determine comprise instructions executable to:
determine that all chunks formerly referenced by the first backup item have been erased, based on a determination that there are no persistent item tags identifying the first backup item remaining in any of the at least one container index (e.g. Upon decrementing the reference count, the secondary storage computing device 106 can also determine whether any references to the data block remain within the secondary storage device 108. For example, if the reference count is decremented to less than a threshold count, such as one, the secondary storage computing device 106 can determine that the corresponding data block is no longer needed and should be pruned from the set of data blocks 207, Attarde: [0326]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for managing dereferenced chunks in a deduplication system as disclosed by Anglin to include method of maintaining a deduplication database  a transaction-based deduplication database management scheme incorporating the use of deduplication information local to a secondary storage computing device.

Regarding claim 5, Attarde further teaches, wherein the instructions comprise instructions to:
receive a request to store the first backup item as a secure item to be securely erased (e.g. to provide data security in the information management system 100. The information management system 100 in some cases encrypts the data at the client level, such that the client computing devices 102 (e.g., the data agents 142) encrypt the data prior to forwarding the data to other components, e.g., before sending the data to media agents 144 during a secondary copy operation, Attarde: [0206]); and
based on the request to store the first backup item as a secure item (e.g. Policies can specify or depend on a variety of historical or current criteria that may be used to determine which rules to apply to a particular data object, system component, or information management operation, such as: frequency with which primary data 112 or a secondary copy 116 of a data object or metadata has been or is predicted to be used, accessed, or modified; deduplication information (e.g., hashes, data blocks, deduplication block size, deduplication efficiency or other metrics), Attarde: [0237]-[0242]):
store, in the at least one container index, a secure flag for each chunk signature referenced by the first backup item (e.g. stored object with particular keywords (e.g., in metadata) or particular flags, Attarde: [0226]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for managing dereferenced chunks in a  a transaction-based deduplication database management scheme incorporating the use of deduplication information local to a secondary storage computing device.

Regarding claim 6, Attarde further teaches, wherein the instructions to erase comprise instructions executable to:
in response to the request to erase the first backup item, for each chunk referenced exclusively by the first backup item (e.g. the secondary storage computing device 106 can receive an instruction to prune one or more data blocks from the set of data blocks 207 and/or one or more database entries from the deduplication database 206, Attarde: [0346]):
when the chunk is represented by a chunk signature having an associated secure flag in the at least one container index, perform a secure erase procedure to erase the chunk (e.g. for any given data block, the database entries can include a signature corresponding to the data block, Attarde: [0009].  Policies can specify or depend on a variety of historical or current criteria that may be used to determine which rules to apply to a particular data that protect sensitive data before sending the data to media agents 144 during a secondary copy operation, Attarde: [0206] and [0226]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for managing dereferenced chunks in a deduplication system as disclosed by Anglin to include method of maintaining a deduplication database as taught by Attarde to provide a transaction-based deduplication database management scheme incorporating the use of deduplication information local to a secondary storage computing device.

Regarding claim 7, Anglin and Attarde in combination disclose, wherein each container index includes a chunk signature entry for each chunk signature it contains (e.g. The chunk storage entry 80 includes a chunk ID 82 and a storage location 84 in the storage 8 of the identified chunk 82, Anglin: [0040] and Fig. 4); and
wherein the instructions to erase comprise instructions executable to:
in response to the request to erase the first backup item, for each chunk referenced exclusively by the first backup item: erase the chunk (e.g. the secondary storage computing device 106 can receive an instruction to prune one or more data blocks from the set of data blocks 207 and/or one or more database entries from the deduplication database 206, Attarde: [0346]); and
remove, from the at least one container index, the chunk signature entry including the chunk signature that represents the chunk, the chunk signature entry further including at least one persistent item tag corresponding to the chunk signature (e.g. The deduplication database 206 can generate a separate table of database entries and/or corresponding data blocks scheduled for removal. In some embodiments, a flag can be set in association with the relevant database entries identifying the entries and/or the corresponding data blocks for removal, Attarde: [0347]-[0348]); and
erase, from the deduplication store, a manifest for the first backup item, the manifest including a list of the chunk signatures that represent chunks that make up a data stream represented by the first backup item (e.g.  After the retention period expires, the storage manager instructs the media agent to delete the backup copy from the disk library, Attarde: [0172] and [0258]).
 a transaction-based deduplication database management scheme incorporating the use of deduplication information local to a secondary storage computing device.

Claims 8-9 recited a computing device comprising: at least one processing resource; and
at least one non-transitory machine-readable storage medium comprising instructions executable by at least one processing resource to performing steps are similar to subject matter of claims 1, 2 and 5. Therefore claims 8-9 are rejected by the same reasons indicated in claims 1, 2 and 5.

Regarding claim 10, Attarde further teaches, the instructions comprising instructions executable to:
determine second chunk signatures for a second backup item based on chunks of data for the second backup item, the second backup item to be stored in the deduplication store as a secure item for which at least some of the chunks are to be securely erased (e.g. Policies can specify or depend on a variety of historical or current criteria that may be used to determine which rules to apply to a particular data object, system component, or information management operation, such as: frequency with which primary data 112 or a secondary copy 116 of a data object or metadata has been or is predicted to be used, accessed, or modified; deduplication information (e.g., hashes, data blocks, deduplication block size, deduplication efficiency or other metrics), Attarde: [0237]-[0242]);
compare the second chunk signatures for the second backup item to the chunk signatures stored in the at least one container index (e.g. New data is read, broken down into );
for each of the second chunk signatures having an identical chunk signature stored in the at least one container index: determine that the second chunk signature matches the identical chunk signature when the identical chunk signature has a secure flag (e.g. The information management system 100 generally organizes and catalogues the results in a content index, which may be stored within the media agent database 152, for example. The content index can also include the storage locations of (or pointer references to) the indexed data in the primary data 112 or secondary copies 116, as appropriate.  Such index data provides the storage manager 140 or another component with an efficient mechanism for locating primary data 112 and/or secondary copies 116 of data objects that match particular criteria, Attarde: [0201]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for managing dereferenced chunks in a deduplication system as disclosed by Anglin to include method of maintaining a deduplication database as taught by Attarde to provide a transaction-based deduplication database management scheme incorporating the use of deduplication information local to a secondary storage computing device.

Regarding claim 11, Anglin and Attarde in combination further disclose, the instructions comprising instructions executable to:
index data provides the storage manager 140 or another component with an efficient mechanism for locating primary data 112 and/or secondary copies 116 of data objects that match particular criteria, Attarde: [0201], in the at least one container index:
increase a reference count of the identical chunk signature (e.g. the secondary storage computing device 106 can determine whether entries are to be added, removed, or modified (e.g., reference counts incremented or decremented) from the deduplication database 206, Attarde: [0322]); and 
add a persistent item tag corresponding to the identical chunk signature and identifying the second backup item (e.g. A chunk may be uniquely identified by a hash value, or digest, and a chunk size. The hash of a chunk being considered is looked-up in the deduplication index. If an entry is found for that hash value and size, then a redundant chunk is identified, and that chunk in the object can be replaced with a pointer [interpreted as item tag] to the matching chunk maintained in storage, Anglin: [0006]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for managing dereferenced chunks in a deduplication system as disclosed by Anglin to include method of maintaining a deduplication database as taught by Attarde to provide a transaction-based deduplication database management scheme incorporating the use of deduplication information local to a secondary storage computing device.


for each of the second chunk signatures having an identical chunk signature stored in the at least one container index (e.g. A chunk may be uniquely identified by a hash value, or digest, and a chunk size. The hash of a chunk being considered is looked-up in the deduplication index, Anglin: [0006]):
determine that the second chunk signature does not match the identical chunk signature  (e.g. manager 26 to determine whether the chunk index 28 has a matching hash. If not, the deduplication manager 26 notifies the source backup manager 14 that the chunk is new, Anglin: [0030]),
Anglin does not explicitly disclose:  when the identical chunk signature does not have a secure flag.
Attarde teaches: when the identical chunk signature does not have a secure flag (e.g. “sensitive objects” may be defined by particular keywords (e.g., in metadata) or particular flags, Attarde: [0226]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for managing dereferenced chunks in a deduplication system as disclosed by Anglin to include method of maintaining a deduplication database as taught by Attarde to provide a transaction-based deduplication database management scheme incorporating the use of deduplication information local to a secondary storage computing device.



in response to a determination that the second chunk signature does not match the identical chunk signature (e.g. manager 26 to determine whether the chunk index 28 has a matching hash. If not, the deduplication manager 26 notifies the source backup manager 14 that the chunk is new, Anglin: [0030]) based on the lack of a secure flag (e.g. “sensitive objects” may be defined by particular keywords (e.g., in metadata) or particular flags, Attarde: [0226]):
create a new container index to store the second chunk signature  and a persistent item tag identifying the second backup item (e.g. the source backup manager 14 may calculate a hash for the chunk and then communicate the hash for the chunk to the deduplication manager 26 to determine whether the chunk index 28 has a matching hash. If not, the deduplication manager 26 notifies the source backup manager 14 that the chunk is new, and the source backup manager 14 sends a full copy of the new or changed chunk in the data object 10 to store in storage space 8, Anglin: [0030]).
Attarde teaches:  a secure flag (e.g. “sensitive objects” may be defined by particular keywords (e.g., in metadata) or particular flags, Attarde: [0226]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for managing dereferenced chunks in a deduplication system as disclosed by Anglin to include method of maintaining a deduplication database as taught by Attarde to provide a transaction-based deduplication database management scheme incorporating the use of deduplication information local to a secondary storage computing device.

Regarding claim 14, Anglin and Attarde in combination further disclose, the instructions comprising instructions executable to:
for each of the second chunk signatures having an identical chunk signature stored in the at least one container index (e.g. A chunk may be uniquely identified by a hash value, or digest, and a chunk size. The hash of a chunk being considered is looked-up in the deduplication index, Anglin: [0006]):
determine that the second chunk signature does not match the identical chunk (e.g. manager 26 to determine whether the chunk index 28 has a matching hash. If not, the deduplication manager 26 notifies the source backup manager 14 that the chunk is new, Anglin: [0030]) when the identical chunk signature does not have a secure flag and based on an amount of the chunks of the second backup item requested to be securely erased (e.g. “sensitive objects” may be defined by particular keywords (e.g., in metadata) or particular flags, Attarde: [0226])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify system and method for managing dereferenced chunks in a deduplication system as disclosed by Anglin to include method of maintaining a deduplication database as taught by Attarde to provide a transaction-based deduplication database management scheme incorporating the use of deduplication information local to a secondary storage computing device.
 
Claims 16 and 17 recited a method having similar steps as of claims 1, 2 and 5.  Therefore, claims 16 and 17 have been rejected by the same reasons as discussed in claims 1, 2 and 5. 


Claims 19 and 20 recited the method having steps are similar to subject matter of claims 8 and 10.  Therefore, claims 19 and 20 have been rejected by the same reasons as discussed in claims 8 and 10.

Allowable Subject Matter
Claims 15 and 18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031.  The examiner can normally be reached on Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/               Examiner, Art Unit 2153